                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,              )
                                       )
               Plaintiff,              )       ORDER
                                       )
       vs.                             )
                                       )
Vicki Lee Sherven,                     )       Case No. 1:18-cr-092
                                       )
               Defendant.              )


       Defendant has executed a plea agreement and entered a guilty plea to the offense of assault

with a dangerous weapon in violation of 18 U.S.C. §§ 113(a)(3) and 1153. See Doc. Nos. 23 and

33. She is presently in custody awaiting sentencing, which is scheduled for August 27, 2019, at

9:00 a.m. in Bismarck before Chief Judge Hovland.

       On July 23, 2019, defendant filed a motion to be temporarily released from custody on

August 2, 2019, so that she can make a scheduled appointment with her dentist in Bismarck. The

United States has no objection to defendant’s temporary release subject to the Pretrial Service

Office’s concurrence.

       In consultation with the Pretrial Services Office and in light of defendant’s criminal history

and demonstrated inability to comply with this court’s orders, see Doc. Nos. 25, 29, and 30, the court

is not inclined to furlough defendant. The court notes that detention facilities can typically attend

to the dental and medical needs of detainees. The U.S. Marshals can also make arrangements with

local healthcare providers as required for dental and medical care, without temporary release.

Accordingly, defendant’s motion (Doc. No. 41) is DENIED. Defendant should inform the U.S.

Marshal of any dental or medical concerns that require attention.


                                                  1
IT IS SO ORDERED.

Dated this 26th day of July , 2019.

                                          /s/ Clare R. Hochhalter
                                          Clare R. Hochhalter Magistrate Judge
                                          United States District Court




                                      2
